56 N.Y.2d 743 (1982)
The People of the State of New York, Respondent,
v.
Larry Willis, Appellant.
Court of Appeals of the State of New York.
Decided May 13, 1982.
Anne L. Freedman and William E. Hellerstein for appellant.
Elizabeth Holtzman, District Attorney (Salvatore S. Russo of counsel), for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [b]), order reversed and a new trial ordered. The defendant was *745 entitled, on the basis of the evidence before the jury, to the requested charge. (Penal Law, § 160.15, subd 4; People v Smith, 55 N.Y.2d 888).